Burnett, J., delivered the opinion of the Court—TERRy, C. J., concurring.
The defendant, having failed to give notice of his intention to move for a new trial, or to file his statement within the time *68limited by the statute, lost his right to move for a new trial. (Practice Act, § 195.)
There is no statement on appeal; the statement for new trial not having been filed in time, is not properly a part of the record. We can only look at the judgment-roll; which, being regular on its face, judgment is affirmed, with costs.